Isbell, J.
We do not see that the motion, for the reason given by the court for dismissing the appeal, should have *556been dismissed. We bare looked into tbe record, and find it regularly taken, on tbe day of tbe rendition of tbe judgment, and properly allowed on tbe docket of tbe justice. It being regularly taken, it brought up tbe case for trial on its merits, and for no other purpose. Code, § 2343. In this case, no petition was necessary, and in tbe notice, it is only necessary to state tbe cause of action in general terms, sufficient to apprise tbe defendant of the nature of tbe claim against him. Code, § 2272. It is not apparent -that any objection was taken to tbe notice before tbe justice, but tbe party answered and denied all indebtedness to plaintiff. To bold parties to technical nicety in pleading before justices of tbe peace, would defeat tbe plain policy of tbe law. Tbe issue should have been tried.
Tbe judgment is reversed and cause remanded.